[Cite as Landings at Beckett Ridge v. Holmes, 2022-Ohio-1272.]

                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




 THE LANDINGS AT BECKETT RIDGE,                        :

        Appellee,                                      :         CASE NO. CA2021-09-118

                                                       :                  OPINION
     - vs -                                                                4/18/2022
                                                       :

 ROSALIND HOLMES,                                      :

        Appellant.                                     :




                  CIVIL APPEAL FROM BUTLER COUNTY AREA III COURT
                                Case No. CVG 1901594


David D. Donnett, for appellee.

Rosalind Holmes, pro se.



        S. POWELL, P.J.

        {¶ 1} Appellant, Rosalind Holmes, appeals the decision of the Butler County Area

III Court denying her Civ.R. 60(B) motion for relief from the trial court's judgment granting a

complaint for forcible entry and detainer filed by appellee, The Landings at Beckett Ridge,

LLC ("Landings"). For the reasons outlined below, we affirm the trial court's decision.1

        {¶ 2} Several years ago, Holmes leased an apartment from Landings located at



1. Pursuant to Loc.R. (6)(A), we sua sponte remove this appeal from the accelerated calendar for the purpose
of issuing this opinion.
                                                                      Butler CA2021-09-118

4899 Destination Circuit in West Chester, Butler County, Ohio. Holmes failed to pay

Landings rent due for the month of December 2019. Because of this, on December 7, 2019,

Landings served Holmes with the statutory three-day notice to leave the premises. Shortly

thereafter, when Holmes failed to vacate the premises, Landings filed a complaint for

forcible entry and detainer seeking restitution of the premises. The trial court scheduled the

matter for an eviction hearing to take place on January 8, 2020.

       {¶ 3} On December 26, 2019, Jenn Taylor, Landings' property manager, sent an e-

mail to Holmes advising Holmes as follows:

              At this time, the December balance and January rent will need
              to be paid in full to cancel the eviction process. The total
              balance is $3,156.82 * * *.

              Please keep in mind that eviction court is scheduled for January
              8th. If the above balance is not paid before eviction court we
              will be unable to accept rent after that morning and will have to
              continue with the eviction process.

              Let us know if there are any questions you have and an intended
              date to pay rent.

       {¶ 4} On January 7, 2020, Holmes moved to continue the eviction hearing

scheduled to take place the next day, January 8, 2020. The trial court granted Holmes'

motion and rescheduled the eviction hearing to take place the following week, on January

15, 2020. The day before the rescheduled eviction hearing was to take place, January 14,

2020, Holmes tendered a $3,500 cashier's check to Landings for the unpaid rent balance.

Per the terms of the e-mail Taylor sent to Holmes on December 26, 2019 set forth above,

Landings refused to accept the cashier's check from Holmes.

       {¶ 5} On January 15, 2020, the rescheduled eviction hearing took place before a

trial court magistrate. During this hearing, Landings' property manager, Taylor, testified and

advised the magistrate that she had sent the above e-mail to Holmes on December 26,

2019 "explaining how much was due before January 8th, the original court date[,] and asked

                                             -2-
                                                                       Butler CA2021-09-118

that it be paid before then and * * * after that date we would not be accepting rent." Taylor

also testified and confirmed for the magistrate that Landings did not receive the necessary

rent payment from Holmes before the January 8, 2020 deadline set forth in the December

26, 2019 e-mail.

       {¶ 6} Upon hearing from both parties, the magistrate issued a decision finding

Holmes was properly served with the notice to leave the premises. The magistrate also

found Holmes had failed to timely pay the rent due to Landings and that Landings was

entitled to restitution of the premises as requested in its complaint. Holmes filed objections

to the magistrate's decision. To support her objections, Holmes argued that Landings'

eviction proceedings and refusal to accept her $3,500 cashier's check was done in

retaliation for her sending a letter to the U.S. Department of Commerce, Office of the

Inspector General, complaining that Landings "had placed an illegal surveillance in [her]

apartment" and requesting an investigation.

       {¶ 7} On February 14, 2020, the trial court held a hearing on Holmes' objections to

the magistrate's decision. During this hearing, Landings argued that Holmes' objections

were now moot because Holmes had since vacated the premises. Holmes did not dispute

that she had, in fact, vacated the premises. Approximately three weeks later, on March 4,

2020, the trial court issued a decision finding the case moot given the fact that Holmes had

already vacated the premises. In so holding, the trial court stated:

              The parties do not dispute that Holmes has already vacated the
              premises pursuant to the magistrate's decision. It is well settled
              law that when a tenant vacates the premises pursuant to an
              eviction action, any further proceedings are moot. * * *
              Accordingly, because Holmes is no longer living on the
              premises, there is no relief that this court can provide her. Her
              objections are hereby OVERRULED, and the Magistrate's
              Decision will stand as an order of the court.

Holmes appealed the trial court's decision to this court, raising four assignments of error for


                                              -3-
                                                                     Butler CA2021-09-118

review. This included one assignment of error, i.e., assignment of error number four,

wherein Holmes argued the trial court's decision granting restitution of the premises to

Landings was against the manifest weight of the evidence.

      {¶ 8} On December 28, 2020, this court issued a decision dismissing Holmes'

appeal as moot. Landings at Beckett Ridge v. Holmes, 12th Dist. Butler No. CA2020-04-

050, 2020-Ohio-6900. In reaching this decision, this court stated:

             Once a landlord has been restored to the property, the forcible
             entry and detainer becomes moot because, having been
             restored to the premises, there is no further relief that may be
             granted to the landlord. * * * Because Holmes has vacated the
             apartment and Landings retook possession of the apartment,
             the forcible entry and detainer action is now moot.

(Internal citations deleted.) Id. at ¶ 15. This court also stated that, since Holmes' appeal

was moot, we would not reach the merits of Holmes' fourth assignment of error challenging

the trial court's decision being against the manifest weight of the evidence. Id. at ¶ 31

("[s]ince Holmes' appeal is moot, we do not reach the merits of her first, third, and fourth

assignments of error").

      {¶ 9} On July 9, 2021, Holmes filed a Civ.R. 60(B) motion for relief from the trial

court's decision issued over a year earlier, on March 4, 2020. Holmes brought this motion

pursuant to Civ.R. 60(B)(3) and (5). Approximately six weeks later, on August 23, 2021, a

trial court magistrate issued a decision recommending the trial court deny Holmes' Civ.R.

60(B) motion in its entirety. In so recommending, the magistrate stated:

             Upon due consideration of defendant's Civ.R. 60(B)(3), (5)
             motion to Vacate the Judgment of March 4, 2020, the court
             hereby recommends that the Motion be OVERRULED. Not only
             is the motion not timely, but it appears to relitigate the same
             issues that Holmes raised on her objections before the trial court
             and in her appeal to the 12th District Court of Appeals. CA2020-
             04-050, 2020-Ohio-6900. That appeal was dismissed because
             this matter was moot.

      {¶ 10} On August 26, 2021, Holmes filed an objection to the magistrate's decision.

                                            -4-
                                                                                       Butler CA2021-09-118

As part of her objection, Holmes argued the magistrate erred by finding her Civ.R. 60(B)

motion was untimely filed "because of the global health crisis created by the COVID-19

pandemic in which Americans were cautioned against leaving their homes, traveling,

entering public facilities on an as needed basis, etc." The following month, on September

21, 2021, the trial court denied Holmes' objection to the magistrate's decision. In so holding,

the trial court stated:

                 The court has reviewed the entire record in this case, including
                 Holmes's arguments before the Magistrate and pursuant to her
                 objections. The court hereby OVERRULES her objections for
                 all the reasons provided by the Magistrate in his August 23
                 Decision.

        {¶ 11} The trial court also stated:

                 Further, the court does not find that the COVID pandemic has
                 prevented Holmes from obtaining documents and from timely
                 filing a 60(B) motion. The court takes judicial notice that Holmes
                 has actively filed numerous Complaints and motions and has
                 actively participated throughout the pandemic, not only in this
                 case, but in other cases in this court.

        {¶ 12} On September 22, 2021, Holmes filed a notice of appeal from the trial court's

decision.2 Holmes' appeal now properly before this court, Holmes raises two assignments

of error for this court's review.

        {¶ 13} Assignment of Error No. 1:

        {¶ 14} THE TRIAL COURT ERRED BY DENYING APPELLANT'S MOTION FOR

RELIEF FROM JUDGMENT.




2. We note that, since filing her notice of appeal, Holmes has filed numerous additional motions with this court.
This includes Holmes filing two "emergency" motions requesting this court issue a stay and/or temporary
restraining order pending appeal, two motions requesting this court reconsider our decision denying her
second "emergency" motion for a stay and/or temporary restraining order pending appeal, a motion requesting
this court issue an "emergency decision" on her two motions for reconsideration of this court's decision
denying her second "emergency" motion for a stay and/or temporary restraining order pending appeal, and
two "notifications" informing this court that "there is no just reason" for this court to "delay in issuing an order"
on her two "emergency" motions for reconsideration, one of which Holmes "respectfully request[ed]" this court
to issue an order on her "emergency" motions for reconsideration "NOW."
                                                        -5-
                                                                        Butler CA2021-09-118

       {¶ 15} In her first assignment of error, Holmes argues the trial court erred by denying

her Civ.R. 60(B) motion for relief from judgment. We disagree.

       {¶ 16} "Civ.R. 60(B) represents a balance between 'the legal principle that there

should be finality in every case, so that once a judgment is entered it should not be

disturbed, and the requirements of fairness and justice, that given the proper

circumstances, some final judgments should be reopened.'" Mallik v. Jeff Wyler Fairfield,

Inc., 12th Dist. Butler No. CA2000-06-106, 2000 Ohio App. LEXIS 5238, *13 (Nov. 13,

2000), quoting Advance Mortgage Corp. v. Novak, 53 Ohio App.2d 289, 291 (8th Dist.1977).

"[A] court must carefully consider the two conflicting principles of finality and perfection

when reviewing a motion for relief from judgment." Wedemeyer v. USS FDR (CV-42)

Reunion Assoc., 3d Dist. Allen No. 1-10-46, 2010-Ohio-6266, ¶ 12, citing Strack v. Pelton,

70 Ohio St.3d 172, 175 (1994). "But, as has been established, it is finality over perfection

in the hierarchy of values." U.S. Bank, N.A. v. Muma, 12th Dist. Butler No. CA2020-05-060,

2021-Ohio-629, ¶ 21, citing Tillimon v. Coutcher, 6th Dist. Lucas No. L-19-1156, 2020-Ohio-

3215, ¶ 31 ("although the trial court tipped the balance toward perfection, we must follow

binding precedent and tip the balance toward finality instead"). This is because it is finality,

not perfection, that "'requires that there be some end to every lawsuit, thus producing

certainty in the law and public confidence in the system's ability to resolve disputes.'" Viox

v. Metcalfe, 12th Dist. Clermont No. CA97-03-026, 1998 Ohio App. LEXIS 800, *12-13 (Mar.

2, 1998), quoting Knapp v. Knapp, 24 Ohio St.3d 141, 144-145 (1986).

       {¶ 17} "To prevail on a Civ.R. 60(B) motion, the moving party must demonstrate that

(1) he [or she] has a meritorious defense or claim to present if relief is granted, (2) he [or

she] is entitled to relief under one of the grounds stated in Civ.R. 60(B), and (3) the motion

is made within a reasonable time." Total Quality Logistics, LLC v. ATA Logistics, Inc., 12th

Dist. Clermont No. CA2019-09-071, 2020-Ohio-1553, ¶ 7, citing GTE Automatic Electric,

                                              -6-
                                                                                 Butler CA2021-09-118

Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146 (1976), paragraph two of the syllabus.

Because all three criteria must be satisfied for the trial court to grant relief, the moving

party's failure to meet any one of these three factors is fatal. Scrimizzi v. Scrimizzi, 12th

Dist. Warren No. CA2018-11-131, 2019-Ohio-2793, ¶ 51 ("[f]ailure to meet any one of these

three factors is fatal, for all three must be satisfied in order to gain relief"), citing First Fin.

Bank, N.A. v. Grimes, 12th Dist. Butler No. CA2010-10-268, 2011-Ohio-3907, ¶ 14. "The

decision to grant or deny a Civ.R. 60(B) motion lies within the trial court's discretion, and

the decision will be reversed only for an abuse of discretion." Reynolds v. Turull, 12th Dist.

Butler No. CA2018-10-197, 2019-Ohio-2863, ¶ 10. "An abuse of discretion connotes more

than an error of law or judgment; it implies the trial court acted unreasonably, arbitrarily, or

unconscionably." Middletown App., Ltd. v. Singer, 12th Dist. Butler Nos. CA2018-08-165

and CA2018-11-224, 2019-Ohio-2378, ¶ 12, citing Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983).

        {¶ 18} After a full and thorough review of the record, we find no abuse of discretion

in the trial court's decision denying Holmes' Civ.R. 60(B) motion for relief from judgment.

This is because, despite Holmes' claims, the trial court's decision is not unreasonable,

arbitrary, or unconscionable. In so holding, we agree with the trial court's decision finding

Holmes' Civ.R. 60(B) motion was untimely filed. We also agree with the trial court's decision

finding Holmes has not demonstrated that she has a meritorious defense or claim to present

if relief is granted or that she is entitled to relief under any one of the grounds stated in

Civ.R. 60(B). We reach this decision because, as the record indicates, Holmes has already

vacated the premises.3 This is significant because, as this court previously advised Holmes




3. Based on the address Holmes' provided to this court, Holmes does not live at the apartment she leased
from Landings located at 4899 Destination Circuit in West Chester, Butler County, Ohio. Holmes instead lives
in Tennessee.
                                                    -7-
                                                                     Butler CA2021-09-118

in Holmes, "once a landlord has been restored to the property, the forcible entry and

detainer action becomes moot because, having been restored to the premises, there is no

further relief that can be granted." Id., 2020-Ohio-6900 at ¶ 30, citing Showe Mgt. Corp. v.

Hazelbaker, 12th Dist. Fayette No. CA2006-01-004, 2006-Ohio-6356, ¶ 7. Therefore,

finding no error in the trial court's decision denying Holmes' Civ.R. 60(B) motion for relief

from judgment, Holmes' first assignment of error lacks merit and is overruled.

      {¶ 19} Assignment of Error No. 2:

      {¶ 20} THE JUDGMENT OF THE TRIAL COURT IS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE.

      {¶ 21} In her second assignment of error, Holmes argues the trial court's decision

granting restitution of the premises to Landings was against the manifest weight of the

evidence. However, as this court previously explained in Holmes, the forcible entry and

detainer action is now moot given the fact that Holmes has already vacated the premises

and Landings retook possession. Id., 2020-Ohio-6900 at ¶ 15, 31. Therefore, for the same

reasons this court already stated in Holmes, Holmes second assignment of error alleging

the trial court's decision granting restitution of the premises to Landings was against the

manifest weight of the evidence is moot.

      {¶ 22} Judgment affirmed.


      HENDRICKSON and BYRNE, JJ., concur.




                                             -8-